Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements filed 8/5/2019, 12/9/2020 and 10/27/2021 are acknowledged and have been considered.

Drawings
The drawings are objected to because the legend “Fig. 1” should not appear on a drawing where there is only one figure. See 37 CFR 1.84(u)(1)(final sentence): “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[Note additionally that the specification should be amended at the brief description of the drawing to refer to “the figure” or “the single figure”.]
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  In claim 1, line 2, it appears as though “mixed” should be –mixer--; in claim 14, line 1, the preamble does not match the preamble of the claim from which it depends, and it is not clear whether applicant intends a different scope.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, lines 2-3, the recitation “a second gear set” is confusing in that a first gear set has not been positively recited in the parent claim[s] (note that claim 6 does not currently depend from claim 5); in claim 10, line 4, “the actual engine power” lacks a clear antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Plas (US 2006/0256647). Van Der Plas teaches a vehicle including a prime mover (engine, ¶0019) with an output shaft (10) which connects to the input shaft (7) of a feed mixer (1) to drive the feed mixer, including a transmission (e.g., 29), with an input (input shaft 11), that connects to the output shaft of the prime mover (10), and an output (12) which connects to the input shaft of the feed mixer, and a controller (100, 101, 102) so associated with the transmission so as to control a sequence of operation phases of the feed mixer (e.g., including operation in gearing stages “A”, “I” and “II” and shifting between the stages (see, e.g., ¶¶0045, 0061), the transmission being a multi-speed transmission, the controller being so associated with the prime mover to receive speed data therefrom (¶0043, sensor 105 which measures the input shaft speed); the controller capable of being so associated with the prime mover to as to receive “actual torque data” therefrom (¶0043 teaches that it is also possible to provide torque measurement); the speed data being determined from the speed sensor (105), the controller including a user input section (102) which allows a user to set preferred operation modes and setting a limiting value, and which controls a preset distribution pattern to be adhered to at plural locations (e.g., plural feeding places, see at least ¶0021), which would be understood to constitute plural distribution sequences as interpreted, the arrangement capable of running through plural sequences of operations (e.g., from stage “A” to stage “I” in a starting to mixing sequence; and at least from stage “I” to stage “II” in the mixing to distributing sequence, where the distributing sequence may comprise distribution patterns for each feeding place). 
As regards claims 1 and 15, the reference to Van Der Plas does not specifically refer to a duration, however to the extent that the amount of distribution at plural feeding places can be controlled by the operator, and for a given weight of feed and power/speed of drive, the duration for differing distribution amounts would be understood to be variable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to expressly control the duration of at the phases, e.g., a distribution phase for the purpose of controlling the amount of feed delivered, and/or a mixing phase prior to distribution for the purpose of accommodating the transit time between one feeding place and the following one.  As more particularly regards claim 15, the reference to Van Der Plas does not expressly describe a method, however the reference teaches that the arrangement is operable in performing the operative steps (e.g., the selection of a distribution amount, the switching from a start [stage A] to a mixing phase [stage I] to a distribution phase [stage II], which may be selected based on the distribution amount), and resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the arrangement taught by Van Der Plas to perform the steps which the reference teaches can be undertaken for the purpose of practically implementing the taught arrangement in a feeding scenario. 
As regards claim 3, the reference to Van Der Plas is discussed above and does not expressly teach the use of a continuously variable transmission (CVT) as the transmission device. CVTs are notoriously old and well known in rotary power transfer fields, finding beneficial use in allowing a large number of input-to-output ratios and the ability to transition between ratios continuously, rather than step-wise. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the transmission initially taught by Van Der Plas as a CVT in order to allow a larger number of input-to-output ratios and the ability to smoothly transition between those ratios, resultantly reducing the mechanical shock of step-wise shifting, and additionally allowing more resolution in the control of the input to output ratio of the transmission.
As regards claim 10, the reference to Van Der Plas teaches that both speed and torque can be measured, and while the reference does not expressly teach the determination of “actual engine power”, the speed data taken in combination with the torque is capable of providing a power value by calculation, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controller as capable of calculating an “actual engine power” from the speed and torque data in order to ensure that the power take off is not operated in a region which requires greater power than can be delivered from the engine, resultantly providing a further safety feature preventing potential damage to the engine and/or drive train components.
As regards claim 12, initially to the extent that the controller taught by Van Der Plas can retain mode selections and/or other operational data, it is initially understood to include memory, and should this position be deemed to have insufficient support, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controller of Van Der Plas with memory so as to retain the data input to it, otherwise it would not be capable of performing the operational tasks which use the data which has been input. Further  

Claim(s) 4, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Plan (cited above), in view of Reinards et al. (US 2003/0051969). The reference to Van Der Plas is discussed above and while teaching a drivetrain, does not expressly teach the provision of a clutch between the transmission output and the feed mixer input with the controller disengaging the clutch at the time of the detection of slippage, and wherein the clutch includes an input and output with respective first and second speed sensors which provide speed data to the controller. Initially, Van Der Plas does measure an implied clutch slippage condition in the transmission and prevents the use of the clutch if slippage is apparent from the implied condition (temperature sensor 104 or 104a, 104b, see the description at ¶0041). Reinards et al. teach that it is notoriously well known in power transfer arrangements to provide a clutch (16) with speed sensors (28, 30) on the input and output of the clutch, wherein the amount of slippage of the clutch can be determined with high accuracy via comparison of the respective speeds on the upstream and downstream sides of the clutch. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a clutch in the power take-off circuit, for example between the output of the transmission and the input of the mixer as taught by Van Der Plas, and include relative speed sensors on the respective input and output sides of the clutch, as taught by Reinards et al., providing the clutch for the purpose of being able to isolate the mixer from the power source when it is not intended to be used, and providing the sensors as taught by Reinards et al. on the input and output sides of the clutch to more accurately determine that clutch slip is occurring (or not) and thus provide more accurate slip information to the controller than a temperature-based reading. 

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Plas in view of Hendriks (US 2008/0128193). The reference to Van Der Plas is discussed above, and while teaching gearing in the transmission, does not specifically teach further an input gearing connecting the output of the prime mover to the transmission and an output gearing connecting the output of the transmission to the input of the feed mixer. Hendriks teaches that it is known to provide a transmission device (3) usable to deliver motive power to a mixer, wherein motive power from a prime mover (shaft 11) is delivered to a first gearing (1) which provides the transmission with an acceptable input speed at its input shaft (shaft 5), and a second gearing (2) which receives the transmission output (via shaft 6) and delivers motive power to an input shaft (14) of the mixer at an acceptable speed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the input and output sides of the transmission initially taught by Van Der Plas with respective speed shifting gearings analogously to those taught by Hendriks, for the purpose of providing the input of the transmission with a range of rotary speeds which are directly within an optimal operating speed of the transmission so that the transmission can operate in a most efficient operating region, and for the purpose of providing the mixer drive train with a range of rotary speed which are directly within an optimal operating speed range of the mixer, so that the mixer can operate in a most efficient operating region where running speeds are most desirable for effective and efficient mixing and/or distribution.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Plas in view of Hrazdera (US 2003/0070819). The reference to Van Der Plas is discussed above and while teaching a controller, does not specifically teach that the controller is operable to receive power consumed data from the mixer. Hrazdera teach that it is understood to be advantageous in the control of a power takeoff arrangement in an agricultural vehicle to provide a controller with data based on the speed and torque (and thus the power, where in general terms Power = Speed x Torque for rotary devices) of the take-off, (which, in operation, would correspond to the load power of any device connected to the power take off), in order to facilitate better control of the power take off. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controller initially taught by Van Der Plas as being able to receive power consumption information from the mixer as suggested by the arrangement of Hrazdera which teaches that it is advantageous to measure speed and torque of a load on a power take off, for the purpose of improving the control of the power take off initially taught by Van Der Plas.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Plas in view of Harris (US 2008/0243324). The reference to Van Der Plas is discussed above and while teaching a controller, does not expressly teach a terrain sensor connected to the controller. Harris teaches that it is well known to provide a controller (160 in general) of a vehicle with an input signal (IS) from a terrain sensor (e.g., inclinometer, see ¶¶0124, 0125, 0167, 0168) which provides an indication of a needed transmission setting and/or power (e.g., greater power required for climbing, lower power required for descending) to the controller. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the controller initially taught by Van Der Plas with a terrain sensor as taught by Harris for the purpose of ensuring that the controller takes into account any slope being traversed by the mixer and drive train, so as to ensure that sufficient power can be delivered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takagi et al. teach a known clutch and clutch control arrangement; Neier teaches a known PTO-powered feed mixer; Braud teaches a known vehicle drive and PTO system; Have et al. teach separately powered and PTO-powered feed mixers of pertinence; Bachman et al. teach that it is well known to provide a distribution method of feed from a container and mixer device associated with a vehicle, and Bassett teaches a known arrangement for operating plural auger mixing elements by a controller and processor.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616